Case 17-11213 Doc 675 Filed 08/02/19 Entered 08/02/19 16:02:22 Main Document Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                    CASE NO. 17-11213

                                                                     SECTION A

          DEBTOR                                                     CHAPTER 11


      JOINT EX PARTE MOTION TO CONTINUE HEARING ON CONFIRMATION OF
                  JOINT CHAPTER 11 PLAN OF REORGANIZATION



          NOW INTO COURT, through undersigned counsel, comes First NBC Bank Holding

   Company (the “Debtor”) and the Official Committee of Unsecured Creditors of First NBC Bank

   Holding Company (the “Committee”) who jointly move this Court, to briefly continue the hearing

   on confirmation of the Second Amended Joint Chapter 11 Plan of Reorganization for First NBC

   Bank Holding Company [P-621] (the “Joint Plan”) for a period of 15 days. In support thereof,

   the Debtor and Committee jointly aver as follows:

                                                  1.

          On July 2, 2019, the Debtor and the Committee (collectively, “Plan Proponents”) filed the

   Joint Plan; and, on the same date, the Debtor filed an accompanying disclosure statement [Doc. ]

   (“Disclosure Statement”).

                                                  2.

          The Court entered the Order Approving Second Amended Disclosure Statement, Fixing

   Time for Filing Acceptances or Rejections to the Second Amended Chapter 11 Plan of

   Reorganization, and Setting Confirmation Hearing [P-624] on July 3, 2019, fixing the

   confirmation hearing (“Confirmation Hearing”) on the Joint Plan for August 7, 2019 at 10:00 a.m.
Case 17-11213 Doc 675 Filed 08/02/19 Entered 08/02/19 16:02:22 Main Document Page 2 of 5



                                                     3.

           While the general structure of the Plan remains intact and the treatment of claims and

   interests will not change, certain issues have recently been presented to the Debtor which now

   require some changes to the details of the underlying deal structure of the Joint Plan. The Debtor

   is working through those details with all parties in interest; however, additional time is needed to

   finalize the changes and secure final approval from those parties. The Plan Proponents maintain

   that a brief continuance of the Confirmation Hearing is thus needed in order to obtain the approvals

   necessary to demonstrate feasibility of the Joint Plan.

                                                     4.

           The Plan Proponents aver that the brief continuance requested will not result in prejudice

   to any party, and will instead facilitate plan confirmation and distribution to creditors.

                                                     5.

           Through counsel, both the FDIC-R and the Office of the United States Trustee have advised

   the Debtor that they have no objection to the relief sought herein.

           WHEREFORE, the Debtor and Committee pray that this Court continue hearing on

   confirmation of the Joint Plan for a time convenient to this Court, but no less than 15 days from

   the current hearing date of August 7, 2019; and, for any such other relief deemed equitable and

   just.

                                                  Respectfully Submitted;

                                              By: /s/ Barbara B. Parsons
                                                 WILLIAM E. STEFFES (#12426)
                                                 BARBARA B. PARSONS (#28714)
                                                 THE STEFFES FIRM, L.L.C.
                                                 13702 Coursey Boulevard, Bldg. 3
                                                 Baton Rouge, Louisiana 70817
                                                 Telephone: (225) 751-1751
                                                 Facsimile: (225) 751-1998
Case 17-11213 Doc 675 Filed 08/02/19 Entered 08/02/19 16:02:22 Main Document Page 3 of 5



                                        Email: bparsons@steffeslaw.com

                                        Counsel for Debtor


                                        Jeffrey D. Sternklar (MA BBO No. 549561)
                                        Jeffrey D. Sternklar LLC
                                        225 Franklin Street, 26th Floor
                                        Boston, MA 02110
                                        Telephone: (617) 396-4515
                                        Fax: (617) 507-6530
                                        Email: Jeffrey@sternklarlaw.com

                                        STEWART ROBBINS & BROWN, LLC
                                        301 Main St., Ste. 1640
                                        Baton Rouge, Louisiana 70801
                                        Telephone: 225.231.9998

                                        Email: dstewart@stewartrobbins.com

                                     By: /s/ P. Douglas Stewart, Jr.
                                        P. DOUGLAS STEWART, JR. #24661
                                        BRANDON A. BROWN #25592

                                        Counsel to the Official Committee of Unsecured
                                        Creditors of First NBC Bank Holding Company
Case 17-11213 Doc 675 Filed 08/02/19 Entered 08/02/19 16:02:22 Main Document Page 4 of 5



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                  CASE NO. 17-11213

                                                                                   SECTION A

           DEBTOR                                                                  CHAPTER 11

                                         CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the forgoing Joint Ex Parte Motion to Continue

   Hearing on Confirmation of Joint Plan of Reorganization has been served via E-mail through this

   Court’s CM/ECF Electronic Notification System to the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com
Case 17-11213 Doc 675 Filed 08/02/19 Entered 08/02/19 16:02:22 Main Document Page 5 of 5



   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the motion has been served upon all creditors and

   interested parties who do not receive notice through this Court’s CM/ECF Electronic Notification

   System, as shown on the attached mailing list, by depositing same in the U.S. Mail, postage prepaid

   and properly addressed.

           Baton Rouge, Louisiana, this 2nd day of August, 2019.

                                               /s/ Ashley D. Kujawa
                                                 Ashley D. Kujawa
